COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00006-CV


SHAUN COWGELL                                                       APPELLANT

                                         V.

BARNETT ENVIRONMENTAL                                                 APPELLEE
MANAGEMENT SERVICES, LLC,
D.J. PULLING, PC, CRESSON SWD
SERVICES, LP, AND DAVID
PULLING


                                     ------------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

      Appellant filed a timely notice of appeal from the trial court’s October 15,

2013, “Order Granting Plaintiff’s Notice of Nonsuit Without Prejudice.” The trial




      1
       See Tex. R. App. P. 47.4.
court subsequently granted appellant’s motion for new trial on January 16, 2014,

while it still had plenary jurisdiction over the case. See Tex. R. Civ. P. 329b(e).

      On February 4, 2014, we informed the parties that it appeared the trial

court’s granting of the motion for new trial rendered this appeal moot and that the

appeal would be dismissed as moot unless, on or before February 14, 2014, any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. Neither party filed a response.

      Therefore, on this court’s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).

                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: February 27, 2014




                                     2